JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00319-CV

        BEVERLY SCOTT, GWENDOLYN CARPENTER, DERRICK SCOTT,
                    AND SAMMIE SCOTT, Appellants

                                             V.

               DR. ROBIN LYNN ARMSTRONG, CURTIS J. BICKERS,
                AND VUJASINOVIC & BECKCOM PLLC, Appellees

   Appeal from the 234th District Court of Harris County. (Tr. Ct. No. 2012-33615).

       This case is an appeal from the final judgment signed by the trial court on April 8,
2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellants, Beverly Scott, Gwendolyn Carpenter,
Derrick Scott, and Sammie Scott, jointly and severally, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered April 16, 2015.
Panel consists of Justices Keyes, Bland, and Massengale. Opinion delivered by Justice
Massengale.